                Case 8:19-cv-00999-JMC Document 24 Filed 06/22/20 Page 1 of 8



                                          UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND
         CHAMBERS OF                                                                        101 WEST LOMBARD STREET
         J. Mark Coulson                                                                   BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                     (410) 962-4953
                                                                                                 Fax (410) 962-2985


                                                      June 22, 2020


   LETTER TO COUNSEL

              RE:      Andre S. v. Commissioner, Social Security Administration
                       Civil No. JMC- 8:19-cv-00999

   Dear Counsel:

           On April 3, 2019 Andre S. (“Plaintiff”) petitioned this Court to review the Social Security
   Administration’s final decision to deny his claims for Disability Insurance Benefits and
   Supplemental Security Income. (ECF No. 1). The Court has considered the parties’ cross-motions
   for summary judgment. (ECF Nos. 16 & 22). The Court has also considered Plaintiff’s response
   thereto. (ECF No. 23). No hearing is necessary. See Loc. R. 105.6 (D. Md. 2019). The Court
   must uphold the decision of the agency if it is supported by substantial evidence and if the agency
   employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d
   585, 589 (4th Cir. 1996). Under that standard, the Court will DENY Plaintiff’s Motion, and
   GRANT the Defendant’s Motion. This letter explains my rationale.

          Plaintiff filed claims for Disability Insurance Benefits (“DIB”) and Supplemental Security
   Income (“SSI”) on January 3, 2011. (Tr. 158– 71). He alleged a disability onset date of November
   14, 2010. (Tr. 158, 164). His claims were denied initially and on reconsideration. (Tr. 110– 17).
   A hearing was held on September 10, 2012, before Administrative Law Judge (“ALJ”) Larry K.
   Banks. (Tr. 34– 70). Following the hearing, ALJ Banks determined that Plaintiff was not disabled
   within the meaning of the Social Security Act during the relevant time frame. (Tr. 15–33).
   Although the Appeals Council initially denied review, this Court remanded this case on September
   4, 2015. (Tr. 633–37), see Civ. Case. No. 14-cv-1272-JMC, (ECF No. 23).

           Following this Court’s remand,1 ALJ Bright held a video hearing on May 24, 2016. (Tr.
   554–605). Following the hearing, ALJ Bright issued a partially favorable decision, finding
   Plaintiff disabled as of August 23, 2015. (Tr. 642–65). The Plaintiff then appealed this decision.
   The Appeals Council subsequently remanded the case and directed the ALJ to consider the
   established disability onset date as well as to certain opinions of record. (Tr. 666–71). In
   accordance with the Appeals’ Council’s remand order, ALJ Bright held another hearing on
   February 15, 2018. (Tr. 522–53). On January 30, 2019, ALJ Bright issued a partially favorable
   decision, finding Plaintiff was not disabled prior to February 22, 2016, but became disabled on
   that date and has continued to be disabled through the date of this decision. (Tr. 500). Plaintiff
   was not under a disability within the meaning of the Social Security Act at any time through

   1   The ALJ consolidated these claims with a subsequent Title XVI application, deeming such duplicative. (Tr. 499).

                                                             1
          Case 8:19-cv-00999-JMC Document 24 Filed 06/22/20 Page 2 of 8



December 31, 2011, the date last insured. “All administrative remedies having been exhausted,
Plaintiff then filed this action for judicial review.” (ECF No. 16-2 at 3).

        In arriving at the decision to deny Plaintiff’s claim, the ALJ followed the five-step
sequential evaluation of disability set forth in the Secretary’s regulations. 20 C.F.R. § 416.920.
“To summarize, the ALJ asks at step one whether the claimant has been working; at step two,
whether the claimant’s medical impairments meet the regulations’ severity and duration
requirements; at step three, whether the medical impairments meet or equal an impairment listed
in the regulations; at step four, whether the claimant can perform [his] past work given the
limitations caused by [his] medical impairments; and at step five, whether the claimant can perform
other work.” Mascio v. Colvin, 780 F.3d 632, 634–35 (4th Cir. 2015). If the first three steps do
not yield a conclusive determination, the ALJ then assesses the claimant’s residual functional
capacity (“RFC”), “which is ‘the most’ the claimant ‘can still do despite’ physical and mental
limitations that affect [his] ability to work,” by considering all of the claimant’s medically
determinable impairments regardless of severity. Id. at 635 (quoting 20 C.F.R. § 416.945(a)(1)).
The claimant bears the burden of proof through the first four steps of the sequential evaluation. If
he makes the requisite showing, the burden shifts to the Social Security Administration at step five
to prove “that the claimant can perform other work that ‘exists in significant numbers in the
national economy,’ considering the claimant’s residual functional capacity, age, education, and
work experience.” Lewis v. Berryhill, 858 F.3d 858, 862 (4th Cir. 2017) (internal citations
omitted).

        In this case, at step one, the ALJ found that Plaintiff had not engaged in substantial gainful
activity since the alleged onset date of disability November 14, 2010. (Tr. 502).

       At step two, the ALJ determined that since the onset date of disability, Plaintiff suffered
from the following severe impairments: chronic pulmonary insufficiency (“COPD”),
hypertension, obesity, osteoarthritis, lumbar degenerative disc disease, high cholesterol, type II
diabetes, and gout 20 CFR 404.1520(c) and 416.920(c)). (Tr. 502). Despite these impairments,
the ALJ determined since November 14, 2010, Plaintiff retained the residual functional capacity
(“RFC”) to:

                Perform less than the full range of sedentary work as defined in 20 CFR
       404.1567(a) and 416.967(a). The claimant could lift, carry, push and pull up to 10
       pounds occasionally. He could stand and/or walk for approximately two hours and
       sit for approximately six hours within an eight-hour workday, with normal breaks.
       He could occasionally climb ramps and stairs as well as occasionally balance,
       stoop, crouch, kneel and crawl. He could never climb ladders, ropes, or scaffolds.
       He had to avoid even moderate exposure to pulmonary irritants such as fumes,
       odors, dusts, gases, poorly ventilated areas and chemicals. He had to avoid
       concentrated exposure to excessive noise, extreme cold, extreme heat, wetness and
       humidity. (Tr. 505).

        After considering the testimony of a vocational expert (“VE”), the ALJ determined that,
prior to February 22, 2016 (the date Plaintiff’s age category changed), there were jobs that existed
in significant numbers in the national economy that the Plaintiff could have performed. (Tr. 510).


                                                  2
          Case 8:19-cv-00999-JMC Document 24 Filed 06/22/20 Page 3 of 8



Accordingly, the ALJ concluded that Plaintiff was not disabled prior to February 22, 2016 but
became disabled on that date and has continued to be disabled through the date of her decision.
(Tr. 511).

       Plaintiff’s raises two primary arguments on appeal: (1) the ALJ’s RFC determination was
not supported by substantial evidence; and (2) the ALJ erred in failing to adequately evaluate the
claimant’s credibility. See (ECF No. 16-2).

       The ALJ’s RFC Determination is Supported by Substantial Evidence

        In support of his contention that the ALJ erroneously assessed his RFC, Plaintiff asserts
two sub-claims. These claims are that the ALJ: (1) failed to include a function-by-function analysis
before assessing Plaintiff’s capabilities in his RFC; (2) erroneously evaluated the opinion of
Plaintiff’s treating physician, Dr. Mathur. (ECF No. 16-2 at 14).

         With regard to Plaintiff’s argument that the ALJ inadequately explained his findings, Social
Security regulations require an ALJ to “identify the [claimant’s] functional limitations or
restrictions and assess his . . . work related abilities on a function-by-function basis.” Mascio, 780
F.3d at 636. To further satisfy this requirement, the ALJ must include a “narrative discussion of
the claimant’s symptoms and medical source opinions” to support the RFC determination. White
v. Comm’r, Soc. Sec., 2017 WL 1373236, *1 (D. Md. Apr. 13, 2017). Specifically, an ALJ’s “RFC
assessment is sufficient if it includes a narrative discussion of the claimant’s symptoms and
medical source opinions” to support the RFC determination. Bowers v. Comm’r, Soc. Sec., Civ.
No. SAG–11–1445, 2013 WL 150023, *2 (D. Md. Jan. 11, 2013) (quoting Taylor v. Astrue, Civ.
No. BPG–11–0032, 2012 WL 294532, *6 (D. Md. Jan. 31, 2012)).

        Substantial evidence of record, cited by the ALJ, supports the function-by-function analysis
of Plaintiff’s work-related abilities and the narrative discussion regarding the ultimate RFC
finding. In her five-page written narrative, the ALJ discussed and considered Plaintiff’s hearing
testimony, made a credibility determination, considered Plaintiff’s diagnoses and treatment,
discussed the report of medical consultant Edwin Cruz, M.D., and considered medical examination
results, including an electromyogram (EMG) study. (Tr. 505– 09). The ALJ also referred to
Plaintiff’s poor treatment compliance, including that he stopped taking prescribed medications.
(Tr. 506). The ALJ’s citations to the evidence of record demonstrate that the ALJ set forth a
sufficient narrative discussion of Plaintiff’s symptoms and medical source opinions in determining
his RFC. Accordingly, based on the substantial evidence of record cited by the ALJ to support the
RFC determination, Plaintiff’s argument is without support.

               Treating Physician Rule

       Plaintiff next contends that the ALJ erroneously evaluated the opinion of Plaintiff’s treating
physician, Dr. Mathur, by failing to apply the factors enumerated in 20 C.F.R. § 416.927(c)(2)-
(6). (ECF No. 16-2 at 14).

        When a medical opinion is from a “treating source,” it is given controlling weight only if
it is “well supported by medically acceptable clinical and laboratory diagnostic techniques and is


                                                  3
              Case 8:19-cv-00999-JMC Document 24 Filed 06/22/20 Page 4 of 8



not inconsistent with the other substantial evidence in [the claimant’s] case record.” 20 C.F.R. §§
404.1527(c)(2), 416.927(c)(2). If a treating source’s medical opinion is not assigned controlling
weight, however, in determining the weight to give the opinion, the ALJ should consider: (1) the
length of the treatment relationship and its nature and extent; (2) the supportability of the opinion;
(3) the opinion’s consistency with the record as a whole; (4) whether the source is a specialist; and
(5) any other factors that tend to support or contradict the opinion. Id.

        In this case, the ALJ afforded Dr. Mathur’s opinions only “partial weight.” Plaintiff argues
the ALJ’s RFC determination cannot be supported by substantial evidence because she did not
discuss all of the limitations that Dr. Mathur set forth in all of his assessments.2 Specifically,
Plaintiff argues that the ALJ ignored manipulative limitations imposed by Dr. Mathur and failed
to explain why this limitation was not adopted. (ECF No. 16-2 at 26). Plaintiff points to “several
medical opinions” noting manipulative reaching limitations caused by Plaintiff’s osteoarthritis of
his shoulder and forearm. (ECF No. 16-2 at 14). Plaintiff refers, first, to a Medical Report
completed by Dr. Mathur on February 8, 2012, wherein Dr. Mathur checked a box indicating that
Plaintiff’s physical limitations meant that he could “never” reach. (Tr. 418). Next, Plaintiff refers
to an additional check box form wherein Dr. Mathur indicated that Plaintiff had “limited” ability
to reach in all directions, due to “osteoarthritis in his right shoulder and limited adduction and
obduction.” (Tr. 490).

        While the ALJ’s decision must “set[] forth a discussion of the evidence, and stat[e] the
commissioner’s determination and the reason or reasons upon which it is based . . . there is no
rigid requirement that the ALJ specifically refer to every piece of evidence in his decision.” Reid
v. Comm’r, Soc. Sec., 769 F.3d 861, 865 (4th Cir. 2014). Plaintiff essentially asks the Court to
reweigh the evidence in order to reach a different conclusion than the one the ALJ ultimately
reached in this case. However, “this Court’s role is not to reweigh the evidence or to substitute its
judgment for that of the ALJ, but simply to adjudicate whether the ALJ’s decision was supported
by substantial evidence.” Griffin v. Comm’r, Soc. Sec., Civ. No. SAG–16–274, 2017 WL 432678,
*2 (D. Md. Jan. 31, 2017) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)). For the
reasons described below, the Court determines that the ALJ’s decision was supported by
substantial evidence.

        In accordance with 20 C.F.R. §§ 404.1527(c), 416.927(c), the ALJ provided an extensive
review of Dr. Mathur’s reports and made explicit mention of why and how she discredited his
opinions. After ALJ acknowledging that Dr. Mathur is a long-time treating source, the ALJ
afforded his opinion with only partial weight because: Dr. Mathur’s opinions contained
inconsistencies and variations; Plaintiff’s treatment was conservative; and Dr. Mathur’s opinions
were not fully consistent with the evidence of significant benign objective findings. (Tr. 508–
509).

       Dr. Mathur’s treatment records contained marked internal and external inconsistencies.
For example, although Dr. Mathur opined that Plaintiff could not reach in 2012, the ALJ also noted
that more recent treatment records indicated that Plaintiff “had a full range of motion of his
extremities, but that this right knee was swollen, slightly warm to the touch, but not red.” (Tr. 507)
(emphasis added). As the Commissioner noted, no other provider found such restrictive

2   Despite Dr. Mathur’s “treating source status since 2007,” he also prepared consultative opinions. (Tr. 508).

                                                            4
           Case 8:19-cv-00999-JMC Document 24 Filed 06/22/20 Page 5 of 8



manipulative limitations. (ECF No. 22-1 at 7) See, e.g., (Tr. 484– 88) (outlining Medical
Consultant M.D. Moore’s finding that Plaintiff had no manipulative limitations). This is not a
situation where the ALJ clearly failed to consider probative evidence, rather she identified relevant
evidence in the record and explained that Dr. Mathur’s opinion was not consistent with
examination results and objective findings this date. (Tr. 508 – 09).3

        Dr. Mathur’s determination as to the onset date of Plaintiff’s disability was similarly
inconsistent within his own reports. In a December 2010 report, Dr. Mathur opined that Plaintiff’s
medical condition prevented him from working from “12/29/10 to 12/28/11,” and it was only
expected to last until 12/28/11. (Tr. 417). On the very same page of this report, however, Dr.
Mathur said that Plaintiff’s medical condition would “result in death.” Id. In further contrast, in
Dr. Mathur’s report in 2012, he said Plaintiff’s limitations began in 2007. (Tr. 493). In Dr.
Mathur’s 2016 report, nevertheless, he said that Plaintiff’s “limitations” began in January of 2012.
(Tr. 1063). Dr. Mathur’s contradictory opinions constitute substantial evidence to support the
ALJ’s decision not to give controlling weight to his opinions. Travis C. v. Saul, 2019 U.S. Dist.
LEXIS 147118, *17– 18 (D. Md. Aug. 19, 2019).4

       Dr. Mathur’s reports also conflicted with Plaintiff’s testimony. During the hearing the ALJ
asked Plaintiff, “you were doing heavy work in 2010 and then the very next day you couldn’t even
walk. Was it a gradual thing or you woke up one day and you couldn’t walk sit or walk anymore?”
(Tr. 539). Plaintiff explained that “it just hit me all at once. It’s my back and my legs gave out
and then my lungs started acting up. It hit me all at once . . . .” Id.

        The ALJ also noted that the benign objective findings and record of conservative care did
not support the degree of limitations in “each of Dr. Mathur’s slightly varied statements.” (Tr.
509). The ALJ addressed Plaintiff’s contention that the results of a June 2012 electromyogram
study supported the limitations identified by Dr. Mathur. See (Tr. 550) (“I’ve litigated this thing
several times and there’s a reason why it keeps coming back on remand and that’s because the
objective evidence in this case is strong. If you review the EMG study . . . dated June 6, 2012, 9F,
you’ll see that.”). In reviewing this EMG, the ALJ noted that it identified “mild” abnormalities of
the right saphenous and left peroneal nerves. (Tr. 509). The study also found “marked”
abnormality of the light saphenous nerve and “very severe” abnormality of the right peroneal
nerve. Id. After considering this evidence, the ALJ emphasized that, “[n]evertheless, other
evidence shows that the claimant exhibited normal gait and station.” For example, Dr. Cruz
specified that Plaintiff did not need a cane to ambulate. (Tr. 509).
3 Fundamentally, Plaintiff’s contention that “there wa s simply no acknowledgement of important and material
evidence,” nor of “key findings regarding the range of motion deficiencies within Plaintiff’s upper extremities,” is
wholly without merit. (ECF No. 16-2 at 26). The ALJ explicitly acknowledged this evidence. See, e.g., (Tr. 502)
(discussing Plaintiff’s March 2010 x-rays), (Tr. 503) (considering physical examination that revealed severe right
shoulder pain with a limited range of motion and Dr. Mathur’s opinion that Plaintiff could not reach at all).

4 See Sharp v. Colvin, 660 Fed. App’x 251, 257 (4th Cir. 2016) (treating physician’s treatment notes that were
inconsistent with his contrary opinion constituted substantial evidence to support ALJ’s decision not to give
controlling weight to physician’s opinion), Thompson v. Berryhill, No. CV CBD-16-3867, 2018 WL 784064, *4 (D.
Md. Feb. 7, 2018) (explaining this Court’s determination that “the ALJ satisfied his burden to produce substantial
evidence contradicting [treating physician’s] opinions by drawing on [treating ph ysician’s] own treatment records.”),
Skinner v. Berryhill, 2017 WL 5624950, *10 (D. Md. 2017).


                                                          5
         Case 8:19-cv-00999-JMC Document 24 Filed 06/22/20 Page 6 of 8




        Further, the ALJ discussed how Plaintiff’s activities of daily living did not support the
limitations described by Dr. Mathur. See Milam v. Colvin, 794 F.3d 978, 984 (8th Cir.
2015) (noting claimant’s daily activities can support ALJ’s discounting of treating physician’s
opinion). As the ALJ noted, Plaintiff testified in 2011 that he was a single parent caring for his
son, and denied any problems providing childcare, although he alleged his sister provided some
assistance. In Plaintiff’s February 2011 Function Report, he acknowledged preparing simple
foods, including spending about two hours on this task. (Tr. 509) (citing 6E). Plaintiff also noted
that he “performed other household chores as well as going outside daily, driving, riding in a car,
shopping in stores, paying bills, handling a savings account, watching television, and talking with
others daily.” Id. Accordingly, the ALJ determined that the abnormalities in the EMG study did
not result in the degree of limitations alleged by Plaintiff. (Tr. 509).

       Moreover, Plaintiff failed to mention arthritis or reaching limitations within the most recent
hearing in 2018. (Tr. 522–53). As the Commissioner notes, Plaintiff instead complained only of
his COP and back impairment. (Tr. 533) (discussing back and breathing problems), (Tr. 535)
(“Well when I’m standing I can’t stand no more than 10 minutes. My back, is just, it just gets so
heavy on my back just standing there burning and so I can’t move around too much standing.”),
(Tr. 551) (directing ALJ to “some key evidence,” regarding breathing, weight bearing, and
smoking credibility determination).

        As outlined above, the ALJ provided an extensive narrative analysis as to all the medical
evidence of record, Plaintiff’s alleged limitations, treatment notes, objective evidence of record,
examinations, and evaluations. This Court will not re-weigh the evidence or substitute its
judgment for the Secretary. See Craig, 76 F.3d at 589. The ALJ applied the correct legal standards
and substantial evidence supports her findings. Accordingly, Plaintiff’s assignment of error with
respect to the ALJ’s analysis of Dr. Mathur’s opinion is without merit.

       Credibility Determination

       Plaintiff next relies on Lewis v. Berryhill, 858 F.3d 858 (4th Cir. 2017), to argue the ALJ
applied an improper legal standard to discredit Plaintiff’s subjective symptoms and his treating
physician’s opinions which supported his limitations. (ECF No. 16-2 at 26).

        The Court of Appeals for the Fourth Circuit laid out the two-step process for evaluating
whether a person is disabled by pain and other symptoms under 20 C.F.R. §§ 404.1529 and
416.929. First, the ALJ looks for objective medical evidence showing a condition that could
reasonably produce the alleged symptoms. Second, the ALJ must evaluate the intensity,
persistence, and limiting effects of the claimant’s symptoms to determine the extent to which they
limit the claimant’s ability to perform basic work activities. The second determination requires
the ALJ to assess the credibility of the claimant’s statements about symptoms and their functional
effects. Lewis, 858 F.3d at 865– 66 (internal citations omitted); see also Craig, 76 F.3d at 594
(describing the two-step process). At the second stage, the ALJ must consider all of the available
evidence, citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,
daily activities, observations). Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016).



                                                 6
             Case 8:19-cv-00999-JMC Document 24 Filed 06/22/20 Page 7 of 8



        For background, in Lewis, the United States Court of Appeals for the Fourth Circuit
determined that remand was required, in part, because “[t]he ALJ’s decision applied an improper
legal standard to discredit [the claimant’s] [credibility].” 858 F.3d at 870. Specifically, the Fourth
Circuit held that the ALJ improperly discounted the claimant’s subjective complaints “based solely
on the lack of objective evidence” supporting the claimant’s assertions. Ellentuck v. Comm’r, Soc.
Sec. Admin., No. CV SAG-16-3884, 2017 WL 6997945, *2 (D. Md. Oct. 30, 2017) (quoting Lewis,
858 F.3d at 866). Social Security regulations do not permit an ALJ to “reject [a claimant’s]
statements about the intensity and persistence of [ ] pain or other symptoms or about the effect
[those] symptoms have on [a claimant’s] ability to work solely because the available objective
medical evidence does not substantiate [his or her] statements.” Id. (citing 20 C.F.R. §§
404.1529(c)(2), 416.929(c)(2)) (emphasis added); see SSR 96-7p, 1996 WL 374186, at *1 (“An
individual’s statements about the intensity and persistence of pain or other symptoms or about the
effect the symptoms have on his or her ability to work may not be disregarded solely because they
are not substantiated by objective medical evidence.”). Rather, the Fourth Circuit emphasized that
the ALJ failed to “explain in his decision what statements by [the claimant] undercut [the]
subjective evidence . . . as limiting [the claimant’s] functional capacity.” Lewis, 858 F.3d at 866.
Accordingly, the Lewis Court remanded because the ALJ failed to cite sufficient evidence of the
claimant’s own statements to discredit her credibility. Likewise, Plaintiff contends that the ALJ
failed to explain what statements by Plaintiff undercut his subjective evidence of pain intensity as
limiting his functional capacity. (ECF No. 16-2 at 29).

         In considering Plaintiff’s statements about the intensity, persistence, and limiting effects
of his symptoms, the ALJ determined they were inconsistent with the record prior to the established
onset date. (Tr. 506– 09). Overall, the ALJ concluded that:

                   The claimant’s allegations of debilitating pain and other symptoms are
          inconsistent with the medical imaging, diagnostic testing, modestly abnormal
          examination findings, and treatment notes demonstrating at least somewhat
          successful treatment. Rather, the undersigned finds that the objective medical
          evidence discussed above establishes the claimant has greater sustained capacity
          than alleged and demonstrates that claimant retains the capacity to perform work
          activities with the limitations set forth above. (Tr. 509)

        Here, the ALJ properly evaluated Plaintiff’s credibility.5 In addition to the aforementioned
analysis, the ALJ found that Plaintiff’s own testimony undermined his subjective complaints of
alleged physical symptoms. The ALJ noted that when Plaintiff testified in 2011, he denied having
problems providing healthcare, and indicated that he was able to prepare simple foods and perform
other household chores akin to those done by single parents. (Tr. 509, 540). Thus, the ALJ
adequately “explain[ed] in her decision what statements by [Plaintiff] undercut [the] subjective
evidence . . . as limiting [his] functional capacity.” Ellentuck, 2017 WL 6997945, at *3.

        The ALJ also recognized Plaintiff’s unwillingness to do what was necessary to improve
his condition (i.e., stop smoking), which may “also be an indication that his symptoms were not
as severe as he purported.” (Tr. 506). See (Tr. 507) (recognizing medical records throughout this

5   Cf. Haiber v. Comm’r, Soc. Sec. Admin., No. Civ. SAG-16-3396, 2017 WL 6997838, *3 (D. Md. Oct. 31, 2017).


                                                       7
         Case 8:19-cv-00999-JMC Document 24 Filed 06/22/20 Page 8 of 8



time, including those from a hospital visit in October 2014, indicated “significant benign objective
findings as well as continued noncompliance by smoking cigarettes.”). The ALJ also cited to
Plaintiff’s medical records, which detailed his decision to stop taking his medications. (Tr. 506).
Moreover, the ALJ opined that the conservative nature of Plaintiff’s treatment further undercut the
alleged severity of Plaintiff’s symptoms. (Tr. 507) (recognizing the “findings of Drs. Mathur and
Meelu were significantly benign and resulted in conservative, non-surgical, care.”). See Dunn v.
Colvin, 607 Fed. App’x. 264, 273 (4th Cir. 2015) (recognizing that “it is appropriate for the ALJ
to consider the conservative nature of a plaintiff’s treatment—among other factors—in judging the
credibility of the plaintiff”). The ALJ determined that all this evidence, including Plaintiff’s
testimony, was simply inconsistent with the degree of limitations that the claimant alleged. See
also SSR 96-7p, 1996 WL 374186, at *6 (noting “the absence of objective medical evidence
supporting an individual’s statements about the intensity and persistence of pain or other symptoms
is [ ] one factor that the adjudicator must consider in assessing an individual’s credibility.”).

        In considering Plaintiff’s statements about the intensity, persistency, and limiting effects
of his symptoms, the ALJ carefully explained how they were “inconsistent with the record prior
to the established onset date,” utilizing objective evidence, in addition to Plaintiff’s own
statements. Accordingly, the ALJ, by considering Plaintiff’s “objective medical evidence, . . .
daily activities, . . . [and subjective] description[s] of pain,” properly assessed his
credibility. Bostic v. Astrue, 474 Fed. App’x. 952, 954 (4th Cir. 2012). Remand on this basis is
therefore                                                                              unwarranted.

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment (ECF No. 16)
is DENIED and Defendant’s Motion for Summary Judgment (ECF No. 23) is GRANTED.
Pursuant to sentence four of 42 U.S.C. § 405(g), the Commissioner’s judgment is AFFIRMED.

       Despite the informal nature of this letter, it should be flagged as an opinion. A separate
Order shall issue.

                                                 Sincerely yours,

                                                             /s/

                                                 J. Mark Coulson
                                                 United States Magistrate Judge




                                                 8
